Citation Nr: 0630191	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  05-32 584A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1946 to August 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of a Department of 
Veteran's Affairs (VA) Regional Office (RO) that declined to 
reopen the veteran's previously denied claim for service 
connection of a back disability.

The issue of entitlement to service connection for a back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim for service connection for a back disability 
was previously denied in a September 2003 Board decision; the 
veteran did not appeal the decision.

2.  Evidence received since the September 2003 decision 
relates to a previously unestablished fact and raises a 
reasonable possibility of substantiating the veteran's claim 
for service connection for a back disability.


CONCLUSIONS OF LAW

1.  The September 2003 Board decision that denied service 
connection for a back disability is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103 (2006).

2.  New and material evidence has been received to reopen the 
claim for service connection for a back disability.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1104 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

In a September 2003 decision, the Board denied the veteran's 
claim for service connection for a back disability 
(degenerative joint disease).  A finally adjudicated claim is 
an application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. §§ 7104 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2006).  Thus, 
the September 2003 decision became final because the 
appellant did not file a timely appeal.

The claim for entitlement to service connection for a back 
disability may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
veteran filed this application to reopen his claim in April 
2004.  Under the applicable provisions, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the veteran's service medical records, 
post-service VA and private treatment records, and the 
veteran's own statements.  The Board found that there was no 
evidence of a back injury or back disability in service, and 
that there was no nexus between the veteran's current back 
disability and his period of active service, and the claim 
was denied.

The veteran applied to reopen his claim for service 
connection in April 2004.  The Board finds that the evidence 
received since the last final decision in 2003 is not 
cumulative of other evidence of record, relates to an 
unestablished fact, and raises a reasonable possibility of 
substantiating his claim.

Newly received evidence includes a November 2004 letter from 
the veteran's private physician which relates the veteran's 
current back disability to his period of active service.  
Specifically, this letter states that the veteran "sustained 
an L1 fracture while he was in service and as a result he is 
severely symptomatic."  The Board finds this opinion 
relating the veteran's current disability to his period of 
active service to be evidence that is both new and material 
because it relates to a previously unestablished fact - nexus 
or relationship of the current disability to service.  This 
evidence was not previously considered by agency decision 
makers, is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.303.   New evidence is sufficient to reopen a 
claim if it contributes to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability, even where it may not convince the Board to grant 
the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Accordingly, the claim for service connection for a back 
disability will be reopened.  

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
appellant would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the veteran has not 
yet been provided with the laws and regulations pertaining to 
consideration of the claim on the merits.  The Board 
therefore finds that he would be prejudiced by the Board's 
review of the merits of the claim at this time.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).


ORDER

The claim for service connection for a back disability is 
reopened.  To that extent only, the appeal is allowed.

REMAND

To ensure that the veteran's procedural rights are protected, 
insofar as he is afforded the opportunity for RO adjudication 
of his claim for service connection on the merits in the 
first instance, the Board must return the case to the RO, for 
its initial consideration of the claim.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

Accordingly, the case is REMANDED for the following action:

Adjudicate the veteran's claim for 
entitlement to service connection for a 
back disability on the merits.  If the 
decision is adverse to the veteran, 
provide the veteran and his 
representative with a statement of the 
case.  Allow the appropriate period for 
response.  The case should then be 
returned to the Board for further 
review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


